Citation Nr: 0945494	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-40 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had verified active service from August 1969 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO rating decision, 
which, in pertinent part denied service connection for PTSD.  
In January 2008, the Board remanded this appeal for further 
development.  


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is medically 
attributed to a stressor he experienced during his active 
service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In light of the fully favorable decision as to the issue of 
entitlement to service connection for PTSD, the Board finds 
that no further discussion of VCAA compliance is warranted.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as psychoses, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The Veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  His service personnel records 
indicate that he was not awarded decorations evidencing 
combat.  Such records show that the Veteran's occupational 
specialty was listed as a machinist.  He had one year, six 
months, and nine days of foreign and/or sea service.  The 
service personnel records indicate that the Veteran served in 
the 170th Aviation Company and the 238th Aerial Weapons 
Company while he was in Vietnam.  A June 2004 response from 
the National Personnel Records Center (NPRC) noted that the 
Veteran served in Vietnam from October 1970 to October 1971.  

The Veteran's service medical records do not show complaints, 
findings, or diagnoses of PTSD or any other psychiatric 
problems.  Evaluations of the Veteran during that time make 
no reference to any such disorders.  

The Veteran has reported various stressors.  For example, in 
a September 2005 response to a PTSD questionnaire, he stated 
that he was with the 170th Aviation Company in Vietnam from 
October 1970 to January 1971.  He stated that the 170th 
Aviation Company supported the Montagnard Hospital in Kontum 
from July 1970 to December 1970 and that it then moved to 
Camp Holloway in Pleiku.  The Veteran reported that while in 
Kontum and Pleiku, his best friend, D. K., was wounded on 
base by friendly fire when a rocket from a gunship discharged 
and accidentally took off his leg above the knee in his thigh 
region.  He related that he visited his friend in Pleiku 
Hospital and that his leg looked like a "bone in ham".  He 
noted that he could not look at hams in the supermarket 
without remembering the horrific event.  The Veteran reported 
another stressful event as a situation where a Vietcong 
soldier stepped on a land mine and was decapitated.  He noted 
that the head landed on his foot, creating a macabre scene.  
The Veteran further indicated that rocket attacks, mortar 
attacks, and "sappers" were an everyday occurrence when he 
was with the 170th Aviation Company.  He stated that he was 
in a constant threat of death or serious injury while 
assigned to guard duty in the tower and also along the 
perimeter. 

The Veteran indicated that in January 1971, the 170th 
Aviation Company moved to Tuy Hoa and was reassigned to the 
238th Aerial Weapons Company.  He stated that the 170th 
Aviation Company was assigned in support of special 
operations and group missions which involved clandestine 
missions outside the borders.  The Veteran reported that he 
was in the 238th Aerial Weapons Company from January 1971 to 
October 1971.  He stated that such company returned to Tuy 
Hoa in April or May 1971.  The Veteran related that in early 
May 1971 and June 1971, the 238th Aerial Weapons Company 
started to "stand down" at the same time that the North 
Vietnamese chose to battle U.S. Forces in the largest battle 
in II Corps that year.  He indicated that the 238th Aerial 
Weapons Company survived mortar and rocket attacks in 
addition to "sapper" attacks and that such was particularly 
hard for him when he was assigned to guard and perform border 
patrol.  Finally, the Veteran reported that the Tuy Hoa 
location was near a beach and that many soldiers of the 238th 
Aerial Weapons Company swam in shark infested waters and were 
attacked and eaten.  

A July 2008 response from the U.S. Army and Joint Services 
Records Research Center (JSRRC) noted that they reviewed the 
U.S. Army Vietnam Station List through June 1971.  JSRRC 
indicated that the U.S. Army Vietnam Station List revealed 
that the 238th Weapons Company (238th Aerial Weapons Company) 
was assigned to the Aviation Battalion (268th Aviation 
Battalion) in May 1971 and was located in Tuy Hoa in Phu Yen 
Province under the Aviation Group (17th Aviation Group) 
during the cited period.  JSRRC reported that they researched 
the Unit History submitted by the 268th Aviation Battalion 
(268th CAB) covering 1967 through apparently 1971.  It was 
noted that the Unit History confirmed that the 238th Aerial 
Weapons Company was attached to the 268th CAB in Dong Ha 
during Operation Lam Son 719 in February 1971.  JSRRC stated 
that the unit returned to the 268th CAB and Tuy Hoa in 
[illegible] 1971.  JSRRC related that the history also 
confirmed that the Tuy Hoa Army Airfield (THAAF) was 
subjected to a combined enemy mortar and ground attack on 
April 25, 1971.  It was noted that five rounds of mortar fire 
and a B40 rocket attack damaged one bunker.  JSRRC indicated 
that they also reviewed Daily Staff Journals submitted for 
the 268th CAB covering June 1971.  JSRRC indicated that the 
Daily Journals documented that a [illegible] located between 
the Tuy Hoa Post and the THAAF was attacked by enemy forces 
on June 28, 1971.  

Additionally, JSRRC indicated that they researched Historical 
Summaries submitted by the 1st Battalion, 22nd Infantry 
covering March 1971 through May 1971 and that the Historical 
Summaries revealed that the 1st Battalion, 22nd Infantry, 
provided support to the Tuy Hoa Army post during the 
referenced period.  It was noted that the Historical Summary 
covering March 1971 confirmed that the Tuy Hoa post took 
several rounds of enemy fire during a heavy enemy sapper 
attack on March 29, 1971 that resulted in heavy damage to the 
district headquarters and the perimeter.  Further, JSRRC 
indicated that the 1st Battalion, 22nd Infantry, Historical 
Summary for the period ending April 20, 1971 verified that 
enemy sappers attacked the west perimeter of the Tuy Hoa post 
with B-40 rockets and small arms fire.  It was reported that 
approximately ten rounds landed near the fuel storage area, 
but that no casualties or damage resulted from the attacks.  

The Board observes, therefore, that several of the Veteran's 
stressors relating to mortar and rocket attacks at the Tuy 
Hoa post have essentially been verified and those stressors 
are conceded for the purposes of this decision.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  

Post-service private and VA treatment records show treatment 
for disorders including PTSD as well as various other 
psychiatric problems.  

For example, an October 2003 private treatment report from 
Nulton Diagnostic and Treatment Center related diagnoses of a 
bipolar disorder and alcohol and substance dependence in 
partial remission.  A June 2004 treatment entry from this 
facility related diagnoses of bipolar affective disorder and 
PTSD.  

A December 2004 VA psychiatric examination report noted that 
the Veteran's claims file was reviewed prior to and during 
the course of his examination.  The Veteran reported, as to 
stressors, that he relived the wounding of a close friend by 
friendly fire when an artillery shell took off his friend's 
leg and left him despondent.  The Veteran reported that his 
friend committed suicide within one month of the injury.  He 
also indicated that although he was classified as a 
machinist's mate, he was also required to complete routine 
guard duties while in Vietnam.  The Veteran indicated that he 
could still recall the fear he experienced while being on 
border patrol for most the time that he was in Vietnam.  

As to a diagnosis, the examiner commented that although there 
was certainly justification to render a diagnosis of opiod 
abuse per the criteria outlined in Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV), he saw such 
condition as being secondary to and directly related to PTSD.  
The examiner stated that the information that the Veteran was 
able to provide in conjunction with his DD-214 would 
certainly verify his involvement in combat situations that 
would qualify as events that concurrently involved actual or  
threatened death or serious injury to himself or others, as 
well as intense fear, helplessness, and horror that he also 
experienced.  The examiner remarked that the Veteran's 
ongoing difficulties with sleep over the years; his periodic 
flashbacks during the day; his inability to maintain close 
relationships with others; his hypervigilence and exaggerated 
startle response; and his feelings of detachment or 
estrangement from others, would also support the diagnosis of 
PTSD as well.  

A July 2005 VA treatment report noted that the Veteran 
reported that he served in the Army from 1969 to 1972 and 
that he served in Vietnam from October 1970 to October 1971.  
The Veteran reported that he was initially assigned to duties 
as a door gunner in Vietnam, but that he volunteered for 
perimeter patrol duties after two weeks.  He stated that he 
couldn't take it anymore because he was convinced he was 
killing innocent Vietnamese civilians.  The Veteran stated 
that he recalled seeing a friend lose a leg when a rocket 
from a helicopter accidentally exploded near the friend.  He 
reported that he visited his friend in the hospital and saw 
the wounded leg.  The Veteran indicated that he was exposed 
to mortar attacks and other hostilities in Vietnam.  The 
diagnoses were polysubstance dependence in early full 
remission (opiates and alcohol most recently); PTSD, chronic; 
and a bipolar disorder, not otherwise specified.  

A May 2008 VA treatment entry noted that the Veteran served 
in the Army from August 1969 to February 1972 and that he 
served in Vietnam from October 1970 to October 1971.  It was 
noted that the Veteran's occupational specialty was listed as 
a machinist, but that he served in Vietnam as a door gunner.  
The examiner indicated that the Veteran described multiple 
traumatic experiences.  The Veteran reported that while in 
Vietnam, he witnessed a friend lose a leg during a friendly 
fire incident.  He also stated that he came upon the body of 
a Vietnamese soldier who had his head blow off after stepping 
on a land mine.  The diagnoses were PTSD, a bipolar disorder, 
and poly substance dependence.  

The Board observes that several of the Veteran's stressors 
relating to mortar and rocket attacks at Tuy Hoa have 
essentially been verified by JSRRC and those stressors are 
conceded for the purposes of this decision.  The Board also 
notes that the examiner pursuant to the December 2004 VA 
psychiatric examination report specifically diagnosed the 
Veteran with PTSD after a review of his claims file.  The 
examiner stated that the information that the Veteran was 
able to provide in conjunction with his DD-214 would 
certainly verify his involvement in combat situations that 
would qualify as events that concurrently involved actual or  
threatened death or serious injury to himself or others, as 
well as intense fear, helplessness, and horror that he also 
experienced.  Additionally, the July 2005 VA treatment report 
discussed the Veteran's verified stressors of exposure to 
mortar attacks and related diagnoses including PTSD.  

Resolving any remaining doubt in favor of the Veteran, the 
Board finds that it is as likely as not that the evidence of 
record demonstrates that the Veteran's PTSD is due to a 
verified stressor during his period of service.  Therefore, 
the criteria for service connection for PTSD are met and 
service connection for PTSD is granted.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


